Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 01/21/2022 amendment/responses in the application of RYU et al. for “SYSTEM AND METHOD FOR COORDINATING USER EQUIPMENT (UE) DIRECT COMMUMICATION IN A COMMUNICATION SYSTEM” filed 05/12/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-26 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ELLIOTT et al. (US 2021/0028850 A1), hereinafter ELLIOTT.
Regarding claim 1, ELLIOTT discloses a method for communication by an initiating communication device (UE1), comprising: 
transmitting, by the initiating communication device (UE1) to a serving base station (gNB1) of the initiating communication device (UE1), a request to establish a 1406) has established a previous or current communication link between device 1406 and device 1402, and a previous or current communication link between device 1406 and device 1404. The communication link between device 1406 and device 1402 includes link 1412 and link 1414, and the communication link between device 1406 and device 1404 includes link 1416 and link 1418, see ¶ 0106 and figure 14; the priori information includes each device capabilities, see ¶ 0108); 
receiving information identifying a plurality of communication beams to be used for direct beam search between the initiating communication device (UE1) and the target communication device (UE2) (receiving from the central node providing priori information to the requesting device 1402 (UE) including available beam set via RRC signaling, see ¶ 0102, 0103, 0107); and 
performing direct beam search with the target communication device (UE2) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103, 0109 and figure 14). 

Regarding claim 2, ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the 
Regarding claim 3, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Regarding claim 4, ELLIOTT discloses the initiating communication device (UE1) configured to receive an ID of at least one transmit beam and at least one receive beam from the plurality of communication beams, the transmit beam and the receive beam forming a beam pair for direct link communication between the initiating communication device (UE1) and the target communication device (UE2) after performing the direct 
Regarding claim 5, ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 0120). 
Regarding claim 6, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination thereof (the priori information includes beams available to initiate communication device 1402 or 1404, see ¶ 0102-0109). 
ELLIOTT discloses the frequency with which the direct beam search is performed is dynamically adjusted based on changing channel conditions (mmWave frequency bands exhibit significantly different channel conditions, resulting in substantially different beam tracking criteria in different environments. In some aspects, a device can evaluate certain factors, such as an angular variation in candidate beams, amplitude of an optimal beam, spatial distribution of near-optimal candidate beams, and time-series factors, such as the consistency of the measurements over time, to characterize a type of channel between a local and a remote endpoint (e.g., between two devices, devices 1402 and 1404), see ¶ 0127). 

Regarding claim 8, ELLIOTT discloses the plurality of communication beams to be used for the direct beam search are determined by the serving base station (gNB1) of the initiating communication device and a serving base station (gNB2) of the target communication device based at least on the request and on one or more capabilities of the initiating communication device (UE1) and the target communication device (UE2) (a single node (e.g., central node 1406) or multiple nodes can encode priori information within signaling to any of device 1402, device 1404, both devices 1402 and 1404, or additional network devices. The priori information may be derived from existing or previous communication links between a central node (e.g., 1406) and one or more devices (e.g., device 1402, device 1404, both devices 1402 and 1404, or one or more other network nodes/devices), see ¶ 0104; where the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, 
Regarding claim 9, ELLIOTT discloses a method for communication by a target communication device (UE2), comprising: 
receiving a notification of a request for a direct link communication with an initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418), see ¶ 0106); 
sending direct communication link capability of the target communication device (UE2) to a serving base station (gNB2) of the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418), see ¶ 0106); 

performing direct beam search with the initiating communication device (UE1) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103 and figure 14). 
Regarding claim 10, ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124).
Regarding claim 11, ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 
Regarding claim 12, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination thereof (the priori information includes beams available to initiate communication device 1402 or 1404, see ¶ 0102-0109).
Regarding claim 13, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Regarding claim 14, ELLIOTT discloses an apparatus for communication, comprising: a memory in an initiating communication device (UE1); a processor in the 
transmit, by the initiating communication device (UE1) to a serving base station (gNB1) of the initiating communication device (UE1), a request to establish a direct link communication with a target communication device (UE2), the request comprising information relating to the initiating communication device's (UE1) capability for direct link communication, and information identifying the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1) (the central node (e.g., device 1406) has established a previous or current communication link between device 1406 and device 1402, and a previous or current communication link between device 1406 and device 1404. The communication link between device 1406 and device 1402 includes link 1412 and link 1414, and the communication link between device 1406 and device 1404 includes link 1416 and link 1418, see ¶ 0106 and figure 14; the priori information includes each device capabilities, see ¶ 0108); 
receive information identifying a plurality of communication beams to be used for direct beam search between the initiating communication device (UE1) and the target communication device (UE2) (receiving from the central node provide priori information to the requesting device 1402 (UE) including available beam set, see 0102, 0103) ; and 
perform direct beam search with the target communication device (UE2) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103 and figure 14).

ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124).
Regarding claim 16, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Regarding claim 17, ELLIOTT discloses the initiating communication device (UE1) configured to receive an ID of at least one transmit beam and at least one receive 
Regarding claim 18, ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 0120).

Regarding claim 19, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination 
Regarding claim 20, ELLIOTT discloses the frequency with which the direct beam search is performed is dynamically adjusted based on changing channel conditions (mmWave frequency bands exhibit significantly different channel conditions, resulting in substantially different beam tracking criteria in different environments. In some aspects, a device can evaluate certain factors, such as an angular variation in candidate beams, amplitude of an optimal beam, spatial distribution of near-optimal candidate beams, and time-series factors, such as the consistency of the measurements over time, to characterize a type of channel between a local and a remote endpoint (e.g., between two devices, devices 1402 and 1404), see ¶ 0127).
Regarding claim 21, ELLIOTT discloses the plurality of communication beams to be used for the direct beam search are determined by the serving base station (gNB1) of the initiating communication device and a serving base station (gNB2) of the target communication device based at least on the request and on one or more capabilities of the initiating communication device (UE1) and the target communication device (UE2) (a single node (e.g., central node 1406) or multiple nodes can encode priori information within signaling to any of device 1402, device 1404, both devices 1402 and 1404, or additional network devices. The priori information may be derived from existing or previous communication links between a central node (e.g., 1406) and one or more devices (e.g., device 1402, device 1404, both devices 1402 and 1404, or one or more other network nodes/devices), see ¶ 0104; where the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam), see ¶ 0124).
Regarding claim 22, ELLIOTT discloses an apparatus (any of the device 1402 or 1404, see figure 14) for communication, comprising: a memory in a target communication device (UE2); a processor in the target communication device UE2; the memory and the processor of the target communication device (UE2) configured to: 
receive a notification of a request for a direct link communication with an initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418), see ¶ 0106); 
send direct communication link capability of the target communication device (UE2) to a serving base station (gNB2) of the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some 
receive information identifying a plurality of communication beams to be used for the direct beam search with the initiating communication device (UE1) (receiving from the central node providing priori information to the requesting device 1402 (UE) including available beam set, see ¶ 0102, 0103); and 
perform direct beam search with the initiating communication device (UE1) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103 and figure 14). 
Regarding claim 23, ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124). 
ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 0120).

Regarding claim 25, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination thereof (the priori information includes beams available to initiate communication device 1402 or 1404, see ¶ 0102-0109). 
Regarding claim 26, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s argument.  In ¶s 0098, 0107, 0109, ELLIOTT discloses:
In some aspects, a network node (e.g., central node) estimates or derives priori information from a prior or existing communication link with another network node. A network node can include a wireless communication device (e.g., user equipment), an access point (e.g., eNB, gNB), or another network device. In some aspects, a central node estimates or derives priori information at low cost from current or previously established communication links with multiple devices and can share the priori information with each of the multiple devices for the devices to use in establishing direct communication links between one another. When the priori information is valid, devices can achieve a reduction in directional link setup time, signaling overhead, and power consumption by narrowing or prioritizing a spatial searching region for directional beamforming operations, and in some instances, can even skip a spatial searching stage to find the right beam pair for establishing a directional communication link. When priori information includes information such as device characteristics (e.g., device profile, capabilities, velocity, orientation, transmit power) a device searching for another device in a wireless network can shorten an access and/or association procedure by omitting the transmission of certain information (emphasis added).

To assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418). Device 1406 can encode the priori information for transmission to device 1402 and/or 1404 within signaling including but not limited to any of control signaling or management signaling (e.g., RRC signaling SIB, management frames, etc.). In other aspects, device 1406 can encode the priori information for transmission to device 1402 and/or 1404 over a data plane. For example, device 1406 may encode and transmit the priori information to device 1402 and/or 1404 via packet signaling (e.g., IP packet transmitted via a wired or wireless wide-area-network connection) (emphasis added).

Once devices 1402 and 1404 receive and/or decode the priority information (e.g., through directional links 1412, 1414, 1416, and 1418), they can perform a spatial searching operation and/or modify (e.g., reduce, narrow, or prioritize) a spatial region 1420 to search between one another, and proceed to initiating directional link establishment between one another (e.g., 1422 and 1424). The devices can achieve this by using any one of the methods described above, including but not limited to, prioritizing a spatial searching region for selecting andlor searching a subset of a bearnfoming codebook (e.g., subset of beams) from a superset of the beamforming codebook (e.g., superset of beams), scanning the spatial region 1420 in a specified order based on information included within the priori information, such as location coordinates of the spatial region 1420, location statistics, device characteristics (e.g., device profile, velocity, orientation, transmit power, other capabilities), and prioritization information for searching the spatial region or location coordinates within the spatial region, and calculating 


As cited above, the reference ELLIOTT discloses the control node 1406 (gNB) communicates with the devices 1402 and 1404 via links 1412, 1414, 1416, 1416  to derives priori information from existing communication between or current communication links (request to establish P2P connection), where the priori information includes each device capabilities, and other parameters.  The control node 1406 shares the priori information to either or both the requesting device 1402 or destination device 1404 via RRC signaling.  The UE 1402 uses the priori information from the control node 1406 to performs direct communication with the other device 1404.  Therefore, ELLIOTT discloses the claimed subject matters of “transmitting, by the initiating communication device (UE1) to a serving base station (gNB 1) of the initiating communication device (UE1), a request to establish a direct link communication with a target communication device (UE2), the request comprising information relating to the initiating communication device’s (UE1) capability for direct link communication, and information identifying the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412